


EXHIBIT 10.104
STOCK OPTION AGREEMENT




THIS AGREEMENT, dated as of _______________, ____ (the “Grant Date”), is made by
and between ITC Holdings Corp., a Michigan corporation (the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary of the Company (the “Optionee”). Any
capitalized terms herein but not otherwise defined shall have the meaning set
forth in the Company's Second Amended and Restated 2006 Long Term Incentive Plan
(the “Plan”).
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock (the “Common Stock”) pursuant to the terms and
conditions of this Agreement and the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, this Agreement and the grant made pursuant to this Agreement are not
subject to and shall not be governed by any Management Stockholder's Agreement
between the Company and Optionee; and
WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the Option provided for herein to the
Optionee as an incentive for increased efforts during his term of office with
the Company or its Subsidiaries, has approved the grant of the Option on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to issue said Option.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
ARTICLE I
OPTION GRANT


1.1.    Grant of Options. For good and valuable consideration, on and as of the
date hereof, the Company irrevocably grants to the Optionee a Nonqualified Stock
Option to purchase _____ shares of Common Stock upon the terms and conditions
set forth in this Agreement (the “Option”).
1.2.    Exercise Price. Subject to Section 2.1, the exercise price of the shares
of Common Stock covered by the Option shall be $_____ per share without
commission or other charge (which is the Fair Market Value per share of the
Common Stock on the Grant Date).
ARTICLE II
ADJUSTMENTS


2.1.    Adjustments to Option. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, such adjustments and other substitutions shall be made to the
Option as the Committee, in its sole discretion, deems equitable or appropriate,
including adjustments in the number, class, kind and exercise price of
securities subject to the Option (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of another company,
as the Committee may determine to be appropriate in its sole discretion);
provided, however, the parties acknowledge that the number of shares of Common
Stock subject to and the exercise price of the Option shall not be adjusted in
connection with the transactions contemplated by the Merger Agreement (as
defined below).
ARTICLE III
PERIOD OF EXERCISABILITY


3.1.    Exercisability of Option.
(a)    So long as the Optionee continues to be employed by the Company or any of
its Subsidiaries, or in the event Optionee's employment terminates due to
Retirement, the Option shall become exercisable pursuant to the following
schedule:




--------------------------------------------------------------------------------




Date Option Becomes Exercisable
Percentage of Shares As to Which Option Is Exercisable On and After Such Date
On and after the first anniversary of the Grant Date
33 1/3%
On and after the second anniversary of the Grant Date
66 2/3%
On and after the third anniversary of the Grant Date
100%



(b)    Notwithstanding the foregoing, the Option shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such Option (but
only to the extent such Option has not otherwise terminated or become
exercisable) (i) if the Optionee ceases to be employed due to Optionee's death
or Disability, or (ii) immediately prior to a Change in Control other than any
Change in Control arising out of the transactions contemplated by the Merger
Agreement, dated as of December 4, 2011, among Entergy Corporation, Mid South
TransCo LLC, the Company and Ibis Transaction Subsidiary LLC (the “Merger
Agreement”); provided, however, that this Section 3.1(b)(ii) is subject to the
Committee's rights, in the event of a Change in Control, to cash out the Option
pursuant to Section 9.2(b) of the Plan. The Committee has irrevocably determined
not to, and shall not (and shall not permit the Board to), exercise any right it
may have under the Plan, including without limitation under such Section 9.2(c),
to determine that the Option shall not become immediately exercisable upon a
Change in Control other than any Change in Control in connection with any
transaction contemplated by the Merger Agreement. For the avoidance of doubt,
the parties agree that, notwithstanding any other provision herein to the
contrary, neither the timing of vesting or payment nor the number of shares of
Common Stock subject to the Option shall be affected by the transactions
contemplated by the Merger Agreement.
3.2    Expiration of Option. The Option may not be exercised after the first to
occur of the following events and shall in no event be exercisable after the
tenth anniversary of the Grant Date:
(a)    If, prior to the date when the Option first becomes exercisable,
Optionee's employment terminates for any reason other than death, Disability or
Retirement, Optionee's right to exercise the Option shall terminate and all
rights thereunder shall cease; or
(b)    If, on or after the date when the Option first becomes exercisable,
Optionee's employment terminates for any reason other than death, Disability or
Retirement, Optionee shall have the right, within three months after termination
of employment to exercise the Option to the extent that it was exercisable and
unexercised on the date of Optionee's termination of employment, subject to any
other limitation on the exercise of the Option in effect on the date of
exercise.
If Optionee's employment terminates due to death, Disability or Retirement
before the tenth anniversary of the Grant Date, Optionee or the person or
persons to whom the Option shall have been transferred by will or the laws of
descent and distribution shall have the right within the exercise period
specified in this Agreement to exercise the Option, subject to any other
limitation on exercise in effect on the date of exercise.
3.3.    Committee Discretion. The Committee, at the time of Optionee's
termination of employment, subject to the limitations set forth in the Plan, may
accelerate Optionee's right to exercise the Option or, subject to Code Section
409A, may extend the Option term.
3.4.     Retirement. “Retirement” as used in this Agreement shall mean the
termination of the Optionee's employment, by the Company or by Optionee, on or
after Optionee's 65th birthday, other than due to death or Disability.
ARTICLE IV
EXERCISE OF OPTION


4.1.    Person Eligible to Exercise. During the lifetime of the Optionee, only
the Optionee may exercise the Option or any portion thereof. After the death of
the Optionee, any exercisable portion of an Option may, prior to the time when
an Option becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Optionee's will or
under the then applicable laws of descent and distribution.
4.2.    Partial Exercise. Any exercisable portion of an Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under




--------------------------------------------------------------------------------




Section 3.2 of this Agreement; provided, however, that any partial exercise
shall be for whole shares of Common Stock only.
4.3.    Manner of Exercise. The exercise price for shares of Common Stock to be
acquired upon exercise of the Option shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, subject to the limitations set
forth in Section 2.4 of the Plan, payment may be made by (a) delivery and
transfer, in a manner acceptable to the Company's General Counsel in his sole
discretion, to the Company of outstanding shares of Common Stock that have been
held at least six months; (b) by delivery to the Company's General Counsel or
his designee of a properly executed exercise notice, acceptable to the Company,
together with irrevocable instructions to the Optionee's broker to deliver to
the Company sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
the Company and the brokerage firm; or (c) any combination of the foregoing.
Shares of Common Stock surrendered upon exercise shall be valued at the Stock
Exchange closing price for the Common Stock on the day prior to exercise.
4.4.    Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option or portion thereof (or make or cause to
be made any book entry evidencing such issuance) prior to fulfillment of all of
the following conditions:
(a)     The obtaining of approval or other clearance from any state or federal
governmental agency or stock exchange which the Committee shall, in its
reasonable and good faith discretion, determine to be necessary or advisable;
and
(b)     The receipt by the Company of such assurance of compliance with federal
and state securities laws as it may deem necessary or advisable.
4.5.    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of the Option or any portion thereof
unless and until a certificate or certificates representing such shares shall
have been issued by the Company to such holder or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian. The Company shall not be liable to the Employee
for damages relating to any delay in issuing a stock certificate to Optionee,
any loss of a certificate, or any mistakes or errors in the issuance of a
certificate to Optionee.
4.6.    Withholding. The Company shall have the right to withhold from
Optionee's compensation or to require Optionee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option. Subject to the limitations in Section 10.5 of the Plan, Optionee
may, in order to fulfill the withholding obligation, make payment to the Company
in any manner permitted for payment of the exercise price under Section 4.3 of
this Agreement. The Company shall not withhold from the exercise of an Option
more shares than are necessary to meet the established tax withholding
requirements of federal, state and local obligations. The Company shall be
authorized to take such action as may be necessary, in the opinion of the
Company's counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Optionee and/or withholding amounts from any
compensation or other amount owing from the Company to the Optionee), to satisfy
the obligations for payment of the minimum amount of any such taxes.
ARTICLE V
MISCELLANEOUS


5.1.    Option Not Transferable. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Optionee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution, or transfers to which the Committee has given prior
written consent subject to the conditions set forth in Section 10.3(a) of the
Plan.
5.2.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him or her at the
address stated in the Company's employee records. By a notice given pursuant to
this Section 5.2, either party may hereafter designate a different address for
notices to be given to the party. Any notice, which is required to be given to
the Optionee, shall, if the Optionee is then deceased, be given to the
Optionee's personal representative if such representative has previously
informed




--------------------------------------------------------------------------------




the Company of his status and address by written notice under this Section 5.2.
Any notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.
5.3.    Amendment. Subject to Section 3.3 of this Agreement and Sections 9.1 and
10.6 of the Plan, this Agreement may be amended only by a writing executed by
the parties hereto if such amendment would adversely affect Optionee. Any such
amendment shall specifically state that it is amending this Agreement.
5.4.    Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
5.5.    No Guarantee of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the employment of the Optionee at any time for any reason
whatsoever, with or without cause, subject to the applicable provisions of, if
any, the Optionee's employment agreement with the Company.
5.6    Plan Terms Control. In the event of any conflict between the Plan and
this Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.
[Signatures on next page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.
ITC HOLDINGS CORP.


By:_______________________________
Name:
Title:


OPTIONEE:
__________________________________
Name:


